Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant has not addressed the double patenting or the rejections under 35 USC 112 below. Therefore, the rejection is made FINAL.

Response to Amendment
The amendment filed 11 June 2021 has been entered and fully considered.  Claims 1-20 are pending. The amendment is fully supported by the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8 recites, “measure a channel state according to  the reference signal…”  The examiner is unsure what is meant by measuring a channel state according to the reference signal.  Measuring a channel state according to the reference signal is not defined by the claim, the specification does not provide any meaningful clarification or definition, and one of ordinary 
Claims 13 and 20 are rejected for the same reasons because they include similar limitations.
Claims 2-12 and 14-19 are also rejected because they depend on an indefinite claim and do not provide further clarification for the claims.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose (with respect to independent claim 1 by example only, as the other independent claims have similar limitations) the following limitations, in combination with the other limitations of the independent claims:  
The circuitry measures the channel state during a period in which a weight set used by the base station does not change by a predetermined degree or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as the double patenting rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10743224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in US 10743224 B2 with obvious wording variations. For example, comparing claims 1-20 of pending application and claim 1-13 of the U.S. Patent No. 10743224 B2:
Pending Application 16/930364
US 10743224 B2
1. A device configured to operate in a communication system including a base station configured to communicate with a terminal device, the device comprising: 
circuitry configured to receive a reference signal from the base station; measure a channel state by the reference signal; and perform cell selection or cell reselection for the terminal device based on quality information, wherein the circuitry measures the channel state during a period in which a weight set used by the base station does not change by a predetermined degree or more.  
Claim 2 (New): The device according to claim 1, wherein the circuitry is further configured to receive the quality information from the terminal device.  
Claim 3 (New): The device according to claim 1, wherein the circuitry is further configured to determine whether a predetermined condition related to a variation over time of the weight set used by the base station is satisfied.  
Claim 4 (New): The device according to claim 3, wherein the predetermined condition is a condition that a use frequency of the weight set be changed by the predetermined degree or more.  
Claim 5 (New): The device according to claim 3, wherein the circuitry is further configured to not perform cell selection based on the quality information for a predetermined period after the predetermined condition is satisfied.  
Claim 6 (New): The device according to claim 3, wherein the predetermined condition is a condition that a use frequency of the weight set be equal to or greater than a predetermined frequency.  
wherein the use frequency is an amount or a ratio of radio resources through which the base station transmits a signal using the weight set, and the predetermined frequency is a predetermined amount or ratio.  
Claim 8 (New): The device according to claim 3, wherein the reference signal is transmitted in a frequency band, and the predetermined condition is a condition related to the use of the weight set in the frequency band.  
Claim 9 (New): The device according to claim 1, wherein the terminal device is connected to the base station or to a neighbor base station.  
Claim 10 (New): The device according to claim 1, wherein the device is included in the base station, the quality information is reported by the terminal device to the base station, and a cell is a target cell of a handover of the terminal device or a secondary cell of carrier aggregation for the terminal device.  
Claim 11 (New): The device according to claim 1, wherein the device is included in the terminal device.  
Claim 12 (New): The device according to claim 10, wherein the circuitry is further configured to control the base station, to which the terminal device is connected, to transmit a signal using the weight set, and control the base station to use the weight set to transmit a signal in limited radio resources.  
Claim 13 (New): A method of communicating in a communication system including a base station configured to communicate with a terminal device, the method comprising: receiving, by circuitry of a device in the communication system, a reference signal from the base station; measuring, by the circuitry, a channel state by the reference signal; and performing cell selection or cell reselection for the terminal device based on quality information, wherein the measuring the channel state is performed during a period in which a weight set used by the base station does not change by a predetermined degree or more.  
Claim 14 (New): The method according to claim 13, further comprising receiving the quality information from the terminal device.  
Claim 15 (New): The method according to claim 1, further comprising determining whether a predetermined condition related to a variation over time of the weight set used by the base station is satisfied.  
Claim 16 (New): The method according to claim 15, wherein the predetermined condition is a condition that a use frequency of the weight set be changed by the predetermined degree or more.  
, further comprising, for a predetermined period after the predetermined condition is satisfied, not performing cell selection based on the quality information.  
Claim 18 (New): The method according to claim 15, wherein the predetermined condition is a condition that a use frequency of the weight set be equal to or greater than a predetermined frequency.  
Claim 19 (New): The method according to claim 18, wherein the use frequency is an amount or a ratio of radio resources through which the base station transmits a signal using the weight set, and the predetermined frequency is a predetermined amount or ratio.  
Claim 20 (New): A non-transitory computer readable medium storing computer executable instructions which, when executed by circuitry of a device configured to operate in a communication system including a base station configured to communicate with a terminal device, cause the device to: receive a reference signal from the base station; measure a channel state by the reference signal; and perform cell selection or cell reselection for the terminal device based on quality information, wherein measurement of the channel state is performed during a period in which a weight set used by the base station does not change by a predetermined degree or more.
A device configured to operate in a communication system including a base station configured to communicate with a terminal device, the device comprising: 
circuitry configured to perform as an acquiring unit configured to acquire received quality information indicating received quality of a reference signal received from the base station by the terminal device; and a control unit configured to perform cell selection or cell reselection for the terminal device based on the received quality information, wherein, the base station performs beamforming using a plurality of different weight sets over time, and when the control unit determines that a predetermined condition related to a variation over time of the weight sets for beamforming by the base station is satisfied, the control unit does not perform the cell selection or the cell reselection for the terminal device based on the received quality information.
2. The device according to claim 1, wherein the predetermined condition is a condition that a use situation of the weight sets for beamforming by the base station be changed by a predetermined degree or more.
3. The device according to claim 2, wherein the predetermined condition is a condition that a weight set for beamforming used by the base station be changed by a predetermined degree or more.
4. The device according to claim 2, wherein the predetermined condition is a condition that a use frequency of the weight sets for beamforming by the base station be changed by a predetermined degree or more.
5. The device according to claim 2, wherein the control unit does not perform the selection based on the received quality information for a predetermined period after the predetermined condition is satisfied.
6. The device according to claim 1, wherein the predetermined condition is a condition that a use frequency of the weight sets for beamforming by the base station be equal to or greater than a predetermined frequency.
7. The device according to claim 4, wherein the use frequency is an amount or a ratio of radio resources through which the base station transmits a signal using a weight set for beamforming, and the predetermined frequency is a predetermined amount or ratio.
8. The device according to claim 1, wherein the reference signal is a reference signal that is transmitted in a frequency band, and the predetermined condition is a condition related to the use of the weight sets for beamforming by the base station in the frequency band.
9. The device according to claim 1, wherein the base station is a base station to which the terminal device is connected or a neighbor base station of the base station to which the terminal device is connected.
10. The device according to claim 1, wherein the device is included in the base station to which the terminal device is connected, a base station device for the base station, or a module for the base station device, the received quality information is information that is reported by the terminal device to the base station to which the terminal device is connected, and a cell is a target cell of a handover of the terminal device or a secondary cell of carrier aggregation for the terminal device.
11. The device according to claim 1, wherein the device is included in the terminal device or a module for the terminal device.
12. The device according to claim 10, wherein the control unit controls the base station to which the terminal device is connected to transmit a signal using one or more weight sets for beamforming, and the control unit controls the base station to use the one or more weight sets to transmit a signal in limited radio resources.
13. A method of communicating in a communication system including a base station configured to communicate with a terminal device, the method comprising: acquiring received quality information indicating received quality of a reference signal received from the base station by the terminal device; performing, by a processor, cell selection or cell reselection for the terminal device based on the received quality information; and performing beamforming by the base station using a plurality of different weight sets over time, wherein, when the control unit determines that a predetermined condition related to a variation over time of the weight sets for beamforming by the base station is satisfied, the selection or the cell reselection for the terminal device is not performed based on the received quality information.
 
 



Further, the instant claims obviously encompass the claimed invention of US Patent No. 10743224 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of US Patent No. 10743224 B2, In Re Goodman (11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888.  The examiner can normally be reached on 8 am to 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA NAVAR/Primary Examiner, Art Unit 2643